internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------ --------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc pa plr-108070-11 date date legend partnership ------------------------------------------------------ parent -------------------------------------------------------------------------- dear ------------------------------------------------------ this is in response to your request dated date and supplemented on date and date for a private_letter_ruling under sec_6031 of the internal_revenue_code code specifically you request a ruling that partnership’s delivery in electronic format of substitute schedule k-1s that you represent satisfy the requirements of section of revproc_2010_21 under procedures that you represent satisfy the consent and notification requirements for electronic delivery of statements set forth in part b sec_3 of revproc_2010_24 will satisfy the requirements of sec_6031 of the code and sec_1 b - 1t a facts partnership is a calendar-year taxpayer and files form_1065 with the internal_revenue_service service electronically partnership currently satisfies its obligations under sec_6031 of the code to furnish information to its members by sending paper schedule_k-1 form_1065 partner’s shares of income deductions credits etc via united_states mail partnership also provides copies of schedule k-1s to its partners electronically via a secure website for information purposes only partnership currently provides certain electronic communications to its partners through a website maintained by its parent consents to electronic delivery of communications between partnership and its partners are set forth in a subscription agreement executed by the partners upon their initial investment in the partnership partners are notified via e-mail that electronic communications are available to be accessed through plr-108070-11 the website each partner then logs into the website with a user id and password and downloads the electronic communication this is also how a partner accesses the copy of the partner’s individual schedule_k-1 currently made available for information purposes only partners may revoke or suspend consent to electronic delivery or request paper copies of electronic communications at any time in the future partnership would like to furnish substitute schedule k-1s exclusively in electronic format to new partners who consent to electronic delivery under the procedures described below partnership represents that the substitute schedule k-1s will meet the requirement for substitute forms set forth in section of revproc_2010_21 2010_13_irb_473 in addition partnership represents that it will follow procedures regarding the delivery of substitute schedule k-1s that satisfy the consent and notification requirements for electronic delivery of other forms eg forms w-2 set forth in part b sec_3 of revproc_2010_42 2010_47_irb_715 specifically partnership states that it will adhere to the following procedures the partnership will obtain consent to electronic delivery from new partners pursuant to the subscription agreement each new partner will be sent an email requesting that the partner log on to parent’s website and consent to receive all account communications including the schedule_k-1 electronically if parent changes the hardware or software used to furnish the electronic form parent on behalf of the partnership will notify the partners of these changes and obtain a new consent prior to furnishing the schedule_k-1 prior to furnishing the schedule k-1s electronically to new partners parent on behalf of the partnerships will provide each recipient partner with a statement the 30-day e-mail that prominently displays the following information a that if the recipient does not consent to receive the schedule_k-1 electronically a paper copy will be provided b the scope and duration of the consent c how to obtain a paper copy of the schedule_k-1 after giving consent d how to withdraw the consent e that the consent may be withdrawn at any time by furnishing the withdrawal in writing electronically or on paper to the person whose name appears on the statement or by contacting the designated parent representative by telephone to verbally request withdrawal of consent at which time parent’s representative will withdraw the partner’s consent by adjusting the partner’s global preferences on parent’s website plr-108070-11 f that the partner can confirm withdrawal of consent by checking his or her global preferences set forth on the parent’s website and further that if the withdrawal was requested orally parent will contemporaneously send an e-mail to the recipient partner confirming their withdrawal request and providing instructions to contact parent if it was not their intention to withdraw their consent g notice of termination ie under what conditions the statements will no longer be furnished to the recipient h procedures to update the recipient’s information i a description of the hardware and software required to access print and retain the statement and a date the statement will not longer be available on the partnership website law furnishing of schedule k-1s sec_6031 of the code provides in part that every partnership shall make a return for each taxable_year stating specifically the terms of its gross_income and deductions and such other information as the secretary may by forms and regulations prescribe and shall include in the return the names and addresses of the individuals who would be entitled to share in the taxable_income if distributed and the amount of the distributive_share of each individual sec_6031 of the code provides in part that each partnership required to file a return for any partnership taxable_year shall on or before the day on which the return for such taxable_year was required to be filed furnish to each person who is a partner or who holds an interest in such partnership as a nominee for another person at any time during such taxable_year a copy of such information required to be shown on such return as may be required by regulations sec_1_6031_b_-1t of the income_tax regulations regulations provides in part that each partnership required to file a return for any partnership taxable_year shall on or before the day on which the return for such taxable_year is required to be filed furnish to each person who is a partner or who holds an interest in such partnership as a nominee for another person at any time during such taxable_year a written_statement containing the information prescribed by sec_1_6031_b_-1t and any additional information required by form or accompanying instructions this information includes the partner’s distributive_share of partnership income gain loss deduction or credit required to be shown on the partnership return plr-108070-11 the instructions for form_1065 u s return of partnership income provide in part that the partnership furnish a copy of schedule_k-1 to each partner substitute schedule k-1s revproc_2010_21 provides guidance on the requirements for forms accepted as substitutes for official internal_revenue_service forms section of revproc_2010_21 sets forth specific guidelines for substitute schedule k-1s section of revproc_2010_21 provides in part that substitute schedules k-1 should be as close as possible to exact replicas of copies of the official irs schedules the instructions for form_1065 u s return of partnership income provide in part that a partnership does not need irs approval to use a substitute schedule_k-1 if it is an exact copy of the irs schedule electronic furnishing of statements sec_6031 of the code and the treasury regulations are silent on whether electronic delivery of schedule k-1s is permitted sec_31_6051-1 of the employment_tax regulations and part b sec_3 of revproc_2010_42 2010_47_irb_715 set forth procedural consent and notification requirements for the electronic delivery of form w- wage and tax statement sec_4 of revproc_2009_49 2009_51_irb_879 sets forth procedural and notification requirements for the electronic delivery of forms and among others finally sec_1_6050s-2 of the income_tax regulations sets forth the procedural consent and notification requirements for the electronic delivery of statements required by sec_6050s regarding payments and reimbursements or refunds of qualified_tuition_and_related_expenses analysis sec_6031 and sec_1 6031-1t a provide that each partnership must furnish to each person who is a partner or who holds an interest in such partnership as a nominee for another person at any time during the taxable_year a copy of information required to be shown on the partnership return but does not prescribe the method of furnishing such information the service has issued regulations and revenue procedures authorizing the electronic furnishing of forms w-2 providing for procedural consent and notification that satisfy the needs of tax_administration in ensuring that recipients consent to receive these written statements electronically and that recipients actually receive these statements electronically the service has also issued similar regulations authorizing the electronic furnishing of statements required by sec_6050s as well as revenue procedures authorizing the electronic furnishing of forms and w-2g plr-108070-11 partnership represents that it will follow the procedures in furnishing electronic schedule k-1s to its partners that satisfy the procedural consent and notification requirements applicable to forms w-2 as set forth in revproc_2010_42 partnership further represents that the substitute k-1s furnished to its partners will meet the requirements for substitute forms set forth in section of revproc_2010_21 if the partnership electronically furnishes substitute schedule k-1s that satisfy the requirements of section of revproc_2010_21 under procedures that satisfy the consent and notification requirements for electronic delivery of statements set forth in part b sec_3 of revproc_2010_42 the partnership will satisfy the requirements of sec_6031 of the code and sec_1_6031_b_-1t the procedures outlined by partnership satisfy the consent and notification requirements for electronic delivery of statements set forth in part b sec_3 of revproc_2010_42 2010_47_irb_715 the regulations and revenue procedures authorizing electronic delivery of statements all require that the recipient of a statement must affirmatively consent to receive the statement in an electronic format the consent may be made electronically in any manner that reasonably demonstrates that the recipient can access the statement in the electronic format in which it will be furnished to the recipient see sec_31_6051-1 sec_1_6050s-2 revproc_2010_42 part b sec_3 and revproc_2009_49 sec_4 partnership has represented that new partners will be required to affirmatively consent to electronic delivery of the form k-1 by logging onto the parent’s web site and agreeing to receive a number of communications electronically including the form k-1 this satisfies the affirmative consent requirement in the area of withdrawal of consent the regulations and the revenue procedures all provide that consent may be withdrawn at any time by furnishing the withdrawal in writing electronically or on paper to the person whose name appears on the statement confirmation of the withdrawal also will be in writing electronically or on paper see sec_31 j v sec_1_6050s-2 revproc_2010_42 part b sec_3 revproc_2009_49 sec_4 partnership represents that partners may withdraw consent by furnishing the withdrawal in writing electronically or on paper to the person whose name appears on the statement in addition a partner may withdraw by contacting a designated parent representative by telephone to verbally request withdrawal of consent at which time parent’s representative will withdraw the partner’s consent by adjusting the partner’s global preferences on parent’s website if the withdrawal is requested orally parent will contemporaneously send an e-mail to the recipient partner confirming the withdrawal request and providing instructions to contact parent if he or she did not intend to withdraw consent this procedure is sufficient to meet the requirements of written withdrawal and confirmation although some partners will not request withdrawal in writing the contemporaneous written confirmation of electronic withdrawal is sufficient to protect those partners from an unwanted or inadvertent withdrawal plr-108070-11 conclusion based on the information provided and the representations made we conclude partnership’s proposed delivery in electronic format of substitute schedule k-1s satisfies the consent and notification requirements set forth in the regulations and revenue procedures authorizing electronic delivery of certain written statements thus these procedures will satisfy the requirements of sec_6031 of the code and sec_1_6031_b_-1t the partnership will not need service approval to use a substitute schedule_k-1 if it uses an exact copy of the services schedule_k-1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james coffey gibbons branch chief branch procedure administration cc
